FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed December 18, 2020.  Claims 1-2, 4-6, 15, 17, 22-23, 31-33 and 38 have been amended and claim 35 has been canceled.  It is noted that all prior rejections of claim 35 are moot in view of the cancellation of the claim.  Claims 1-2, 4-9, 15, 17, 22-23, 26-28, 31-33 and 38 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objection to claims 23 and 27 in view of applicant’s amendment of claim 23 to correct typographical errors;
All rejections under 35 USC 112(b)/second paragraph, in view of applicant’s clarifying amendments; 
The rejection of claim 33 under 35 USC 112(d)/fourth paragraph, in view of the amendment of the claim to place it in proper dependent form;
The rejections under 35 USC 102(a)(1) in view of the amendment of each of the independent claims to require an “unamplified” DNA library (or libraries);
The rejection under 35 USC 103, in view of the amendment of claim 22 (from which claim 28 depends) to require “unamplified” cell-free DNA libraries; and
The rejection of claims under 35 USC 101 in view of the amendment of the claims to require an “unamplified” DNA library (or libraries), as the claims now 
Claims 1-2, 4-9, 15, 17, 22-23, 26-28, 31-33 and 38 remain rejected for the reasons given below, which include new grounds of rejections necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1-2, 4-9, 15, 17, 22-23, 26-27, 31-33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Heitzer et al (Genome Medicine 5:30 [pages 1-16] [2013]; cited in IDS) in view of Kozarewa et al (Chapter 18 of “High-Throughput Next Generation Sequencing” [2011]; cited herein).
Heitzer et al teach methods comprising detection of tumor-associated copy number changes in the plasma DNA of patients with prostate cancer, wherein the method employs genome wide sequencing “at a shallow sequencing depth” (see entire reference, particularly the abstract).  Heitzer et al disclose that  “a shallow sequencing depth of about 0.1x” has been shown to be “sufficient for a robust and reliable analysis of copy number changes from single cells”, and that they thus employed such a depth in their methods (see page 2, right column; page 3, right column-page 4, left column, and page 12, right column).  

With further regard to independent claim 1 and its dependent claims, as well as independent claim 2 and its dependent claims, the methods of Heitzer et al constitute a “characterizing” of DNA in a sample, particularly a sample comprising tumor-derived DNA (as noted above), and Heitzer et al disclose using their copy number alteration profiles to detect presence of absence of copy number alterations; again, see again the text page 6, right column-page 9, right column, Figures 3, 5-6).   Regarding the “wherein” clause of claim 1, it is noted that Heitzer et al also disclose that detection of copy number alterations may function as an indicator of the presence of tumor DNA; see, e.g., the Results at pages 6-8, including, e.g., the statement at page 8 “we can.....distinguish plasma samples from individuals without malignant disease from those with prostate cancer” via our/their methods.  
With further regard to independent claim 4, Heitzer et al teach determining percentages of DNA in a sample derived from tumor cells, meeting the requirements of the claim for “determining the purity of DNA” (see pages 4-6, as well as page 12, right column).
Regarding claim 15, it is noted that the procedures disclosed by Heitzer et al (discussed above), particular via the analysis of samples at different time points, encompass both the detection of chromosomal copy number variations (including as an indicator of the presence of a tumor) and the comparing of chromosomal copy number 
Finally, regarding independent claim 22, the processing of samples at different time points (as discussed above) achieves “characterizing the efficacy of treatment of a subject having a disease characterized by an increase in chromosomal copy number”, as Heitzer et al teach and exemplify the use of their methods on prostate cancer patients undergoing chemotherapy at different time points, and provide characterizations related to therapy effectiveness based therein (see pages 9-10, Figure 6, and page 13, right column).  
With further regard to dependent claim 5, it is reiterated that Heitzer et al disclose whole genome sequence (see, e.g., the Abstract, the disclosure of sequencing procedures at pages 3-5, the first paragraph of the Discussion at page 12).  
Regarding claims 6, 33, and 38 (which now depend from independent claim 2), it is noted that use of profiles with respect to a “focal chromosomal copy number” is only an alternative of claim 2, not a requirement; further, the language of dependent claims 6 and 38 does not set forth a requirement for this alternative.  Thus, the requirements of claims 6 and 38 are met for the same reasons given above; it is also noted that several focal chromosomal copy number alterations are in fact discussed by Heitzer et al at page 9.  With further regard to claim 33, this claim simply recites a “wherein” clause indicating what possible (but not required) outcomes of the active method steps “identify” or “indicate”, without actually requiring any particular outcome (or any further active/manipulative difference from the method of claim 2).  Such recitations are not given patentable weight when comparing claims to the prior art (see MPEP 2111.04).

Regarding dependent claim 17, the claim simply recites what is “indicated” by possible outcomes; no actual manipulative difference as compared to claim 15 is required (such that claim 17 is also suggested by Heitzer et al).
Regarding dependent claim 23, again, this claim simply specifies what is indicated by a possible outcome; nothing more is required by the claim, as no decrease in copy number is actually  specified and required.
Regarding claims 26-27, the teachings of Heitzer et al meeting the claims requirements of cancer and anti-cancer therapy (chemotherapy) are discussed above.  
Regarding claim 31, it is reiterated that Heitzer et al teach analysis of plasma DNA (a type of cell-free DNA).  
Regarding claim 32, it is reiterated that Heitzer et al disclose 0.1X sequence coverage, as noted above.  
Heitzer et al thus teach all elements of each of the claims other than the requirement for an “unamplified” DNA library/cell-free DNA library that is employed in the recited “obtaining sequence data by sequencing the library” (or libraries as required by claim 22).  
	Kozarewa et al teach methods of “amplification-free library preparation” that function in preparing libraries for use in next-generation sequencing (such as Illumina sequencing) (see entire reference, particularly the Abstract).  Kozarewa et al provided a detailed description of their methods (see entire reference), and teach that the use of unamplified libraries in next-generation sequencing provides multiple benefits, including 
	In view of the teachings of Kozarewa et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the methods taught by Heitzer et al so as to have employed an amplification-free library preparation method as taught by Kozarewa et al, and thereby to have also constructed and sequenced an “unamplified” library or libraries, meeting this new limitation of each of the independent claims.  An ordinary artisan would have been motivated to have made such a modification for any and all of the benefits taught by Kozarewa et al, including improving efficiency by avoiding the sequencing of duplicate targets, and avoiding bias introduced by amplification.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Heitzer et al in view of Kozarewa et al as applied to claims 1-2, 4-9, 15, 17, 22-23, 26-27, 31-33 and 38, above, and further in view of Small et al (Molecular Therapy 14(1):107 [July 2006]; previously cited).  
The teachings of Heitzer et al in view of Kozarewa et al are set forth above.  
In addition to their teaching of methods practiced on prostate cancer patients undergoing chemotherapy at different time points, and the providing of characterizations related to therapy effectiveness based therein (see pages 9-10, Figure 6, and page 13, right column), Heitzer et al also teach that their “blood copy-number signatures” may have applications in evaluating effectiveness of cancer therapies, as “Interrogation of the genomic signature may reveal whether....targeted therapies are effectively hitting in vivo, thus providing information that may be useful in guiding therapeutic decisions” (page 13);  Heitzer et al further teach that their testing method allows for simple and relative low cost evaluation of therapy effectiveness (page 13, right column).  However, Heitzer et al teach that their time points are separated by months (see page 9, right column); Heitzer et al in view of Kozarewa et al thus do not teach time points of 5, 15 or 30 minutes, as required by claim 28.
Small et al disclose monitoring patients during a prostate cancer therapy clinical trial following a single IV therapy administration, including the use of quantitative PCR to detect the targeted adenovirus therapy in plasma at time points of 5, 10, 15, 30, 60, 90, 180 minutes; 6, 9 and 12 hours on day 1, followed by testing on subsequent days (up to 6 months) (see entire reference, particularly page 108, right column-page 109; page 11, right column-page 112; Figure 2).
In view of the teachings of Heitzer et al in view of Kozarewa et al, and Small et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the methods suggested by Heitzer et al in view of Kozarewa et al so as to have monitored samples with respect to a prostate cancer therapy, such that taught by Small et al, at the same intervals disclosed as already being employed in monitoring that therapy, inclusive of the 5, 15 and 30 minute intervals taught by Small et al.  An ordinary artisan would have been motivated to have made such a modification for the benefit of convenience and cost savings (specifically by allowing for the use of the same samples in multiple types of testing/therapy monitoring).  Additionally, and more generally, an ordinary artisan would have been motivated to have performed the testing suggested by Heitzer et al in view of Kozarewa 
It is noted that the reply filed December 18, 2020 traverses the prior rejections under 35 USC 102(a)(1) and 35 USC 103 on the grounds that the primary reference Heitzer fails to teach a DNA library that is unamplified before/prior to sequencing (Reply page 9 bridging to page 10).  This new claim limitation is addressed by the prior art rejections set forth above, and therefore this argument is not persuasive with respect to the rejections that now apply against the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.